TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00244-CR



                              Gregory Michael Klapesky, Appellant

                                                  v.

                                   The State of Texas, Appellee


  FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
    NO. 03-1063-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               Appellant’s pro se brief was due in this Court on July 6, 2015. On July 14, the clerk

of this Court sent a notice to appellant that if this Court did not receive the brief or a satisfactory

response on or before Friday, July 24, a hearing before the trial court would be ordered. See Tex. R.

App. P. 38.8(b). To date no response has been received from appellant.

               The appeal is abated. The trial court shall conduct a hearing to determine whether

appellant has abandoned the appeal. See id. 38.8(b)(2). The court shall make appropriate findings

and recommendations. If appropriate and necessary, the court shall appoint counsel who will

effectively represent appellant in this cause. A record from this hearing, including copies of all

findings and orders and a transcription of the court reporter’s notes, shall be forwarded to the Clerk

of this Court for filing as a supplemental record no later than August 31, 2015. See id. 38.8(b)(3).
              It is so ordered July 31, 2015.



Before Justices Puryear, Goodwin, and Bourland

Abated and Remanded

Filed: July 31, 2015

Do Not Publish




                                                2